Exhibit 10.5
 
Software Contract – Cyprus
 
among
 
Herlong Investments Limited
 
and
 
VelaTel Global Communications, Inc.
 
(collectively, “Customer”)
 
and
 
ZTE Corporation
 
(“Supplier”)
 
Contract No.: DTZF2012050803WMXTH403
 
Date: May 10, 2012
 
Signing Place: Shenzhen, PRC
 
 
 

--------------------------------------------------------------------------------

 


This SoftwareContract is made on this 10th day of May, 2012
 
AMONG
 
Herlong Investments Limited, a company incorporated under the laws of the
Republic of Cyprus, having its registered office at Agapinoros 2, Iris Tower,
7th Floor Flat/Office 702 Nicosia, Cyprus (hereinafter referred to as
“Herlong”);
 
AND
 
VelaTel Global Communications, Inc., a company incorporated under the laws of
the United States in the State of Nevada, having its registered office at 12656
High Bluff Drive, Suite 155, San Diego, California 92130 USA (hereinafter
referred to as “VelaTel”);
 
Herlong and VelaTel are sometimes collectively referred to as “Customer.”
 
AND
 
ZTE Corporation, a company incorporated under the laws of the Peoples’ Republic
of China (“PRC”)  having its registered office at ZTE Plaza, Keji Road South,
Hi-Tech Industrial Park, Nanshan District, Shenzhen, PRC (hereinafter referred
to as “Supplier” or sometimes referred to as "ZTE"), which expression shall deem
to mean and include all its successors-in-interest and assigns;
 
Herlong, VelaTel and ZTE are each referred to as a “Party” and together as the
“Parties”.
 
WHEREAS:
 
A.Customer wishes to acquire a solution for the expansion and upgrade of the
wireless broadband networks of its operating subsidiaries in the Republic of
Croatia and the Republic of Montenegro (hereinafter referred to as the
“Project,” as further defined below) and to select Supplier to supply the
Software (as defined herein below) for the Project to conform to the description
and specifications included within the terms and conditions to this contract and
its annexes referred to and attached hereto.
 
B.Supplier has agreed to supply and supervise the integration of the
Softwarewith the Equipment called for in separate Equipment and Services
Contracts with Customer’s operating subsidiaries, subject to the terms and
conditions of this Contract and its annexes referred to and attached hereto.
 
NOW THEREFORE, in consideration of mutual representations, covenants and other
valuable consideration, it is hereby agreed by and between the Parties as
follows.
 
ARTICLE 1
DEFINITIONS AND INTERPRETATION

 
Unless the context otherwise requires, the following terms whenever used in this
Contract shall have the meaning ascribed in this Article.  Defined terms
importing the singular also include the plural and vice versa where the context
so requires.  Any term which appears in other sections of this Contract in
“bold,” but which is not otherwise defined in this Article shall have the
meaning ascribed by the words or clause immediately preceding such reference to
the term in “bold.”
 

 PROPRIETARY AND CONFIDENTIAL     Page 1 of 12

 
 

--------------------------------------------------------------------------------

 
 
(a)“Contract” means the present SoftwareContract between Customer and Supplier,
any Annex attached and any valid amendment, any supplementary agreements and
succeeding amendments thereto, defining the principal rights and duties of the
Parties.
 
(b)“Supply Price” or “Price” means the price payable to Supplier under the
Contract for the full and proper performance of its contractual obligations
under the Contract.
 
(c)“Day” means respectively the Gregorian calendar year, month and day.
 
(d)“Business Day” means the weekdays excluding public holidays recognized in
Cyprus.
 
(e)“Equipment” means the physical items to be provided by Supplier under
separate Equipment Contractsand integrated with the Software called for under
this Contract as required for the satisfactory implementation of the Project or
as specifically provided for in the Contract.
 
(f)“Parties” means Supplier and Customer collectively, and “Party” means either
of Supplier or Customer individually, as the context dictates.
 
(g)“Confidential Information” means any information disclosed in any form
whatsoever (including, but not limited to, disclosure made in writing, orally or
in the form of samples, models, computer programs or otherwise) by the
disclosing Party to the receiving Party under this Contract, provided that (i)
if such information is disclosed by the disclosing Party in writing, it shall be
marked as confidential at the time of disclosure, (ii) if such information is
disclosed by the disclosing Party orally, it shall be identified as confidential
at the time of disclosure and shall also be summarized and designated as
confidential in a written memorandum delivered to the receiving Party within
thirty (30) days of disclosure, (iii) if disclosed in any other manner, it shall
be designated in writing as confidential at the time of disclosure or (iv)
notwithstanding subparagraphs (i), (ii) and (iii) of this definition, the nature
of such information makes it obvious that it is confidential.
 
(h)“Documentation” includes but is not limited to Equipment and Software
operation manuals, technical pamphlets, catalogues, advertising material,
specifications and all other materials in relation to the Equipment and Software
and the business of the Supplier embodied either by hard copy or in any
electronic form.
 
(i)“Site” means any land and other place on, under, in or through which the
works of the Contract are to be executed and any other lands and places
designated by Customer for working space or any other purpose as may be
specifically stipulated in the Contract as forming part of a Site.
 
(j)“Software” means the software bundled with, embedded, or supplied by Supplier
with or without other equipment which is described in the Specifications, or any
improvements and/or enhancements thereof, including: (i) man-machine executable
object code version of the user loadable programs, (ii) the microcode embedded
in Supplier’s equipment, (iii) any updated or revision of these programs or the
microcode delivered to Customer.
 

 PROPRIETARY AND CONFIDENTIAL     Page 2 of 12

 
 

--------------------------------------------------------------------------------

 
 
(k)“Specifications” means the technical specifications for Supplier’s Equipment
and Software.
 
(l)“USD” or “U.S. Dollars” or “$” means the lawful currency of the United States
of America.
 
(m)“Network” means the network connecting the Equipment and Software by which
Customer or its operating subsidiaries operate one or more telecommunications
systems;
 
(n)“Sub-supplier” means one party to any Subcontract as may be concluded between
a Sub-supplier and Supplier by which Supplier delegates performance of certain
obligations for the purpose of implementation of this Contract.
 
(o)“Territory” means any geographic area under the jurisdiction of the Republic
of Cyprus.
 
(p)“Taxes” means all taxes, tariffs, levies, duties, withholdings and imposts,
or any similar tax-related charges or levies imposed by any Governmental
Authority within the Territory from time to time.
 
(q)“Affiliate” means, in respect of a Party, any person or entity which directly
or indirectly Controls, is Controlled by or is under common Control with that
Party; “Control” or “Controlled” means in relation to a company, that the
Controlling company, directly or indirectly and whether by ownership of share
capital, possession of voting power, contract or otherwise, appoints and
removes, or is able to appoint or removes, the majority of the members of the
governing body of the Controlled company or otherwise controls or has the power
to control the affairs and policies of that company.
 
(r)“Project” means the telecommunications network to be provided by Supplier
under the terms and conditions of the Contract or the separate Equipment and/or
Service Contracts.
 
(s)“BoQ” means the Bills of Quotation that are Annexes to this Contract and
applicable to the Phase One Software, and/or to any future PO, containing the
itemized components of Software, unit pricing (FCA Hong Kong), unit quantities,
and any other details the Parties deem appropriate.
 
(t)“PO” means any purchase order signed by Customer and Supplier for any
Software under this Contract.
 
(u)“Phase One” means the Software that relates to the initial expansion of the
Customer’s Networks, all as described in the BoQs that are Annexes to this
Contract.
 

 PROPRIETARY AND CONFIDENTIAL     Page 3 of 12

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 2
SCOPE OF SOFTWARE SUPPLIED

 
Customer agrees to purchase from Supplier and Supplier agrees to sell to
Customer, the Software and the related services named Croatiaand Montenegro
National Wireless Broadband Network, which consists of a telecommunications
network employing wireless broadband technology as set out in the final BoQs
provided by Supplier to Customer for Phase One of the Project.
 
ARTICLE 3
CONTRACT PRICE FOR PHASE ONE SOFTWARE

 
Item Description
Total Price – USD
Software (One Year Warranty Included)
$4,901,309.20
Value Added Tax
Paid by Customer
Delivery and Other Expenses
Paid by Customer
Total Contract Price
$ 4,901,309.20



The trade terms shall be subject to the "International Rules for the
Interpretation of Trade Terms" (INCOTERMS 2000) provided by International
Chamber of Commerce (ICC) unless otherwise stipulated herein.
 
Supplier shall grant Customer generally the same discounts from list prices for
the same units of Equipment specified in the BOQ for the 3 years following the
date of this Contract, until May __, 2015.
 
ARTICLE 4
TERMS OF PAYMENT

 
4.1Payment terms for all the Software shall be as follows:
 
Credit facility:
Vendor Financing
Buyer:
Herlong Investments Limited
Supplier:
ZTE Corporation
Credit purpose:
To finance the purchase by Buyer of system Software from ZTE.
Down payment:
$1,050,000.00 (Among which, $700,000.00 has already be paid by Customer,
$210,000.00 shall be paid within 15 days after signing this Contract, and
$140,000.00 shall be paid within 15 days after goods available for Customer’s
inspection at Delivery Port.)
Facility amount:
$3,851,309.20
Currency:
United States Dollars
Tenor:
2.5 years (Including Grace Period)
Grace period:
1 year commencing from first Bill of Lading date under each PO.
Interest Rate
6 months LIBOR plus 2.5% per annum
Principal Repayment:
Three semi-annually equal installments, with first one beginning on the 180th
day from end of Grace Period.
Interest Payment:
Together with each principal repayment.
Security:
1. Unconditional and irrevocable Corporate Guarantee by Herlong’s parent company
VelaTel for 100% of the financed amount.
2. Mortgage of 100% of System Software that is supplied by ZTE.
Assignment:
Supplier has right to assign all the account receivables to a third party with a
written notice to Customer.  Customer shall accommodate necessary assistance to
complete such assignment, including but not limited to acknowledging and signing
any receivable assignment notice. A detailed financing agreement shall be
entered into between Customer and Supplier for the financing arrangement.

 

 PROPRIETARY AND CONFIDENTIAL     Page 4 of 12

 
 

--------------------------------------------------------------------------------

 
 
4.2Unless otherwise directed by Supplier, all payments shall be made to
Supplier’s bank account stated as follows:
 

  Account name:
ZTE CORPORATION
       
Account number USD:
810100277908092014        
Bank name:
BANK OF CHINA SHENZHEN BRANCH        
Swift code:
BKCHCNBJ45A         Bank address: INTERNATIONAL FINANCIAL BLDG., 2022 JIANSHE
ROAD, SHENZHEN, P.R. CHINA, POST CODE:518001

  
4.3Issuance of Purchase Order and Payment
 
4.4For the avoidance of any doubt and notwithstanding anything to the contrary
in this Contract, VelaTel shall be responsible for issuing all payments
stipulated herein to the Supplier if Herlong cannot perform its payment
obligation to Supplier as per this Contract.
 
ARTICLE 5
PACKAGING

 
All goods shall be packaged to prevent damage from dampness, rust, moisture,
erosion and shock, and shall be suitable for transportation.
 
Seller shall be liable to Customer for any damage and loss of the goods
attributable to inadequate or improper packaging.
 
The measurement, gross weight, net weight of each package and any necessary
cautions such as "Do not Stack Upside Down", "Keep Away From Moisture", "Handle
With Care" shall be indicated on the surface of each package with fadeless
pigment, whenever necessary.
 
ARTICLE 6
DELIVERY TERMS

 
6.1The term of delivery is FCA Hong Kong, which shall be interpreted in
accordance with INCOTERMS 2000 of the International Chamber of Commerce.
 
6.2The time of delivery: The time of delivery will be according to each
corresponding PO.
 
6.3Port of Delivery: Hong Kong, China
 

 PROPRIETARY AND CONFIDENTIAL     Page 5 of 12

 
 

--------------------------------------------------------------------------------

 
 
6.4Supplier shall forward a copy of the following documents to Customer by way
of facsimile at least seven (7) days prior to each delivery:
 
(a)Transport document (bill of lading or airway bill, as the case may be);
(b)Commercial invoice;
(c)Packing list;
(d)Insurance policy;
(e)Contract Number/PO Number;
(f)Description of the Software components;
(g)The actual loading quantity of the Software;
(h)The total gross weight of the Software;
(i)The total volume of the Software;
(j)The vessel name or flight Number;
(k)The estimated date of dispatch (ETD);
(l)The estimated date of arrival at the port of delivery (ETA).
 
6.5In view of Supplier’s prior experience, Supplier shall assist Customer with
obtaining any import license or other official authorization and carrying out
all customs formalities for the importation of the Software, and for its transit
through any other countries. All customs duties, tariffs, fees, taxes,
assessments and the charges of any nature whatsoever imposed and levied in the
Territory in connection with the importation of the Software shall be paid by
Customer.
 
6.6The detailed delivery information for each shipment, including but not
limited to the type and number of Software, the time and place of delivery, and
the means of delivery, shall be specified in each corresponding PO.  If there is
any discrepancy between any PO and this Contract regarding the delivery of
Software, the PO shall prevail.
 
ARTICLE 7
SOFTWARE UPDATES AND UPGRADES

 
Supplier shall supply to Customer at no additional cost all upgrades and updates
to the Software that Supplier issues for two years from the Effective Date.
 
ARTICLE 8
LIQUIDATED DAMAGES

 
8.1From Supplier – If Supplier fails to deliver any Software and/or Equipment or
Services to which such Software relates within the specified schedule time,
except under those conditions defined as Force Majeure or due to Customer’s
fault, Customer may claim from Supplier as liquidated damages a sum equivalent
to zero point one percent (0.1%) of the contract value of the Software,
Equipment, and/or Services delayed, which shall be applied on daily basis, from
the due date until the full settlement of the delayed Software, Equipment or
Services.  In any event, the aggregate sum of liquidated damages for any such
delay shall not exceed five per cent (5%) of the total value of the Software,
Equipment and/or Services delayed or any part thereof.
 
8.2From Customer – If Customer fails to pay any sum due within the specified
schedule, except under those conditions defined as Force Majeure or due to
Supplier’s fault, Supplier may claim from Customer as liquidated damages a sum
equivalent to zero point one percent (0.1%) of the overdue amount, which shall
be applied on daily basis, from the due date until the full settlement of the
delayed payment.  In any event, the aggregate sum of liquidated damages for any
such delay shall not exceed one percent (1%) per month of the outstanding unpaid
balance due.
 

 PROPRIETARY AND CONFIDENTIAL     Page 6 of 12

 
 

--------------------------------------------------------------------------------

 
 
8.3Demands of liquidated damages – Upon demand for liquidated damages, the
non-defaulting Party shall notify the defaulting Party the payable amount of
liquidated damages in writing. The defaulting Party shall pay the liquidated
damages within ten (10) Business Days after the receipt of the written notice.
If the defaulting Party disagrees with the amount of liquidated damages, it
shall notify the non-defaulting Party within five (5) Business Days after the
receipt of the written notice. The liquidated damages shall be paid within ten
(10) Business Days after consensus has been reached in respect of the amount of
damages.
 
ARTICLE 9
TERMINATION

 
At any time prior to the Expiration Date, a Party (“Notifying Party”) may
terminate this Contract through notice to the other Party in writing if:
 
(a)the other Party materially breaches this Contract, and such breach is not
cured within 6 months; or
 
(b)the other Party becomes bankrupt, or is the subject of proceedings for
liquidation or dissolution, or ceases to carry on business or becomes unable to
pay its debts as they come due; or
 
(c)the conditions or consequences of Force Majeure which have a material adverse
effect on the affected Party's ability to perform and which continues for a
period in excess of six (6) months and the Parties have been unable to find an
equitable solution.
 
In case the Contract is terminated according to cause(a), (b), (c) above, any
obligations of the Parties defined in this Contract, which expressly or by
implication is intended to come into or remain valid on or after termination of
this Contract, shall continue in full force and effect notwithstanding any such
termination.
 
ARTICLE 10
ASSIGNMENT AND SUBCONTRACT

 
Either Party may assign this Contract or any part thereof, to its Affiliates.
Except for the above, neither Party may assign this Contract, or any part
thereof, to any third Party without the express written authorization of the
other Party. This Contract shall be binding upon the successors and permitted
assigns of both parties.For the avoidance of any doubt and notwithstanding
anything on the contrary in this Contract, the Customer shall not assign its
Payment obligation against the Supplier under this Contract to its Affiliates or
any third Party without the express written authorization of the Supplier.
 
Without violation of this Article, Supplier shall be entitled to subcontract all
or any part of this Contract to competent Sub-supplier(s), provided that,
Supplier guarantees Customer that the Sub-supplier(s) will perform its
obligations in the same manner as Supplier in accordance with this
Contract.  Notwithstanding any such subcontract, Supplier shall be responsible
for the satisfactory performance of the whole Contract.
 

 PROPRIETARY AND CONFIDENTIAL     Page 7 of 12

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 11
LIMITATION OF LIABILITY

 
Except as provided in Article 8, Supplier shall not be liable to Customer for
damages for loss of revenues or profits, loss of goodwill or any incidental,
consequential, indirect or special damages in connection with the performance or
non-performance of this Contract, whether or not Supplier was advised of the
possibility of such damage.  The aggregate liability of Supplier for all claims
for any loss, damage or indemnity whatsoever resulting from its performance or
non-performance of this Contract shall in no case exceed the payment actually
received by it under this Contract. These limitations shall apply
notwithstanding the failure of the essential purpose of any limited remedy.
 
ARTICLE 12
FORCE MAJEURE

 
Where the performance of either Party under this Contract is hindered by or
rendered impossible on account of Force Majeure, including earthquakes, typhoon,
flood, fires, war and other unexpected or unavoidable forces in respect of their
consequence or results, the Party in contingency shall provide notice to the
other Party of such contingency immediately, and within 15 days shall present
valid documents signed by the notarial agency of the locale, stating the details
of the incident and proving the circumstance and the extended time of
performance required. The Party in contingency shall be exempt from liability
for damages caused to the other Party as a result of and during the pendency of
any event constituting Force Majeure.
 
ARTICLE 13
APPLICABLE LAW AND RESOLUTION OF DISPUTES

 
This contract, including without limitation its conclusion, validity,
construction, performance and settlement of the disputes, shall be governed by
the law of Hong Kong, without giving effect to the principles of conflict of
law.
 
Any dispute arising from, or in connection with the contract shall be first
settled through friendly negotiation by both Parties. In case no settlement to
disputes can be reached through amicable negotiation by both Parties, the
disputes shall then be submitted to Hong Kong International Arbitration Center
(“HKIAC”) for arbitration in accordance with its Arbitration Rules in force at
the time of application for arbitration.  The arbitration shall proceed in Hong
Kong. The arbitral award is final and binding upon both Parties.  The
arbitration fees shall be borne by the losing party except otherwise awarded by
the arbitration commission.
 
To the fullest extent permitted by law, this arbitration proceeding and the
arbitrator’s award shall be maintained in confidence by the parties so as to
protect relevant valuable information or intellectual property rights.
 
Notwithstanding any reference to arbitration, both Parties shall continue to
perform their respective obligations under the Agreement except for those
matters under arbitration.
 

 PROPRIETARY AND CONFIDENTIAL     Page 8 of 12

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 14
GOVERNING LANGUAGE

 
The Contract is entered in the English language.  Should a translation of the
Contract into any other language be made for any reason, all matters involving
interpretation shall be governed by the English text.  The day-to-day language
of communication and document transfer between the parties shall be English.
 
ARTICLE 15
CONFIDENTIALITY

 
15.1All Confidential Information shall remain the property of the disclosing
Party and shall only be used by the other Party for the purposes of the
Contract.  Each Party agrees to prevent unauthorized disclosure, sale, transfer,
modification, translation, or reproduction of the other Party’s confidential
information in accordance with the terms and conditions of the Non-Disclosure
Contract entered into between the Parties.
 
15.2Each Party acknowledges that any violation of the duty of confidentiality
set forth in the Non-Disclosure Contract is considered to be acting in bad faith
and illegal.  A party acting in bad faith during the term of the
Contract/Contract shall indemnify the damages caused to the other Party.
 
ARTICLE 16
INTELLECTUAL PROPERTY RIGHTS

 
16.1All patents, trade and service marks, design rights, copyrights, know-how,
trade secrets and other intellectual and industrial property interests or rights
(collectively, “Intellectual Property Rights”) in and to the Equipment or
Software, and all associated materials in any form, shall remain the property of
Supplier and its Sub-suppliers, as appropriate.  Nothing contained in this
Contract shall be understood, construed, and interpreted to be a transfer of
such rights to Customer.
 
16.2Subject to terms and conditions of this Contract, Supplier grants to
Customer a non-exclusive, non-transferable right to use any Software delivered
with the Equipment, if any.  Customer shall not directly or indirectly, sell,
transfer, offer, disclose, lease, or license any Software to any third party
without prior authorization from Supplier.Notwithstanding the foregoing,
Customer shall have the right to sub-license the Software to its operating
subsidiaries for purposes of integrating the Software with the Equipment covered
by separate Equipment Contracts between Supplier and Customer’s operating
subsidiaries.
 
16.3Supplier shall provide, at no charge to Customer, all technical support
required to integrate the Software with standard or customized third-party
software Customer may reasonably require for operation of its Networks,
including but not limited to Customer’s accounting software, and any AAA, POS
BSS, and/or OSS software.
 
16.4The Customer shall not:
 
(a)use the Software for any purpose other than as expressly provided by the
terms of this Software License;
 

 PROPRIETARY AND CONFIDENTIAL     Page 9 of 12

 
 

--------------------------------------------------------------------------------

 
 
(b)allow anyone other than Customer’s employees, agents and/or representatives
with a “need to know” to have access to the Software;
 
(c)make any copies of the Software except such limited number of object code
copies as may be reasonably necessary for execution or archival purposes only;
 
(d)make any changes to the Software, other than those arising from Customer’s
normal use of the Software as explained in the associated documentation; or
 
(e)reverse engineer or in any other manner decode the Software, in order to
derive the source code form or for any other reason.
 
ARTICLE 17
NO JOINT VENTURE

 
Nothing in this Contract shall be construed to constitute, create, give effect
or recognize a joint venture partnership or formal business entity of any
kind.  Nothing shall be construed as providing for the sharing of profits or
losses arising out of the efforts of either Party except as may be provided in
any separate contract entered into between the parties (if any).
 
ARTICLE 18
NOTICES

 
Notices under this Contract must be in writing, to be sent via the regular post,
postage prepaid, or by overnight courier service, personal delivery, or by
confirmed facsimile.  If sent by confirmed facsimile, notice will be effective
one business day after being sent.  If sent by confirmed personal delivery,
notice will be effective at the time of delivery.  If sent by overnight courier
service, notice will be effective upon the actual time of delivery.  Notices
should be sent to the following addresses:
 
Customer: VELATEL GLOBAL COMMUNICATIONS, INC.
12526 High Bluff Drive, Suite 155, San Diego, CA  92130
Tel: +1 (760) 230-8986
Fax: +1 (760) 359-7042
Attn: Kenneth L. Waggoner


Supplier: ZTE CORPORATION
ZTE Plaza, Keji Road South, Hi-Tech Industrial
Park, Nanshan District, Shenzhen, P.R.China
Tel: 0086 -755 -26770000
Fax: 0086 -755 -26771999
Attn: Gao Ping
 

 PROPRIETARY AND CONFIDENTIAL     Page 10 of 12

 
 

--------------------------------------------------------------------------------

 


ARTICLE 19
NO WAIVER

 
The failure of either party to insist upon strict adherence to any term or
condition of this Agreement on any occasion shall not be considered a waiver of
any right to insist upon strict adherence to that term or condition or any other
term or condition of this Agreement.


ARTICLE 20
MISCELLANEOUS

 
20.1This Contract shall come into force on the date (“Effective Date”) appearing
in the preamble upon the signature by the Parties and shall valid until December
31, 2025 (“Expiration Date”).
 
20.2This Contract and its Annexes constitutes the entire Contract and
understanding between the Parties with respect to the subject matter hereof, and
there are no additional or other promises, representations, warranties or
contracts or understandings, whether written or oral, except those as contained
herein.
 
20.3All the sections of this Contract which by their nature are intended to
survive the termination, shall survive any termination of this Contract
 
20.4If any term or provision of this Contract is held to be illegal or
unenforceable, the validity or enforceability of the remainder of this Contract
will not be affected.
 
20.5This Contract may not be altered, modified, or waived in whole or in part,
except in writing, signed by the Parties.
 
20.6If there are any discrepancies exist between this Contract and its Annexes,
the provisions of this Contract shall prevail.
 
IN WITNESS WHEREOF, this Contract has been duly signed by the Parties hereto, in
quadruplicate, on the day written above.
 
For and on behalf of Customer:
             
VELATEL GLOBAL COMMUNICATIONS, INC.
 
HERLONG INVESTMENTS LIMITED
                   
By:
/s/ Colin Tay   By: /s/ Salvator Levis Name:
Colin Tay
  Name: Salvator Levis Title: President  
Title:
Chief Executive Officer

 

 PROPRIETARY AND CONFIDENTIAL     Page 11 of 12

 
 

--------------------------------------------------------------------------------

 
 

                    Witness:   
Witness:
                    By:     By:  
Name:
   
Name:
  Title:     Title:                      
For and on behalf of Supplier:
               
ZTE CORPORATION
                By: /s/ Gong Yue Zhong      
Name:
Gong Yue Zhong      
Title:
Executive Vice President                
Witness:
                          By:         Name:        
Title:
       

 
 

 PROPRIETARY AND CONFIDENTIAL     Page 12 of 12

--------------------------------------------------------------------------------